Citation Nr: 1549758	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the decision to reduce the assigned rating for left knee patellofemoral syndrome with instability from 20 percent to zero percent (noncompensable), effective May 1, 2011, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for left knee patellofemoral syndrome with instability. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right ankle disability, to include tendonitis.

5.  Entitlement to service connection for left ankle tendonitis.

6.  Entitlement to service connection for plantar fasciitis.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990, from June 1991 to July 1991, and from January 2001 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009, February 2011, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the June 2009 rating decision, the RO, in relevant part, continued the 20 percent rating for left knee patellofemoral syndrome with instability of the ligament, effective January 26, 2008.

In April 2010, the Veteran submitted additional private medical records on this issue and a new claim for an increased rating for the left knee.  Cf. 38 C.F.R. § 3.156(b) (2015).  In a September 2010 rating decision, he was assigned a temporary 100 percent convalescent rating from April 13, 2010, to May 30, 2010, based on surgical treatment, followed by a continued 20 percent rating effective June 1, 2010.

In the February 2011 decision, the RO reduced the rating for left knee patellofemoral syndrome with instability to zero percent, effective May 1, 2011.  The RO had previously proposed this reduction in a December 2010 rating decision.

In a February 2012 rating decision, the RO assigned a separate 10 percent rating for left knee strain status post arthroscopic surgery with history of patellofemoral syndrome and painful motion, effective February 22, 2011, and continued a noncompensable disability rating for left knee patellofemoral syndrome with instability.  In the June 2014 decision, the RO, in relevant part, denied entitlement to service connection for PTSD; a right ankle condition, to include tendonitis; left ankle tendonitis; plantar fasciitis; and tinnitus.  

In September 2015 the Veteran submitted a completed claim for service connection for sleep apnea.  Although the RO subsequently acknowledged the Veteran's intent to file a claim for service connection for sleep apnea and advised him to file a completed claim, it appears to have recognized that a completed claim has been filed, inasmuch as it has undertaken development of the claim.  See 79 Fed. Reg. 57660, 57695-7 (Sept. 25, 2014) (to be codified at 38 C.F.R. §§ 3.155, 3.160) (providing new procedures for filing claims).  The RO has not completed adjudication; and the Board does not have jurisdiction over this matter. 

The issues of entitlement to a disability rating higher than 20 percent for left knee patellofemoral syndrome with instability, and entitlement to service connection for PTSD, left and right ankle disabilities, plantar fasciitis, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  At the time of the reduction to a noncompensable rating on May 1, 2011, the 20 percent rating for the service-connected left knee patellofemoral syndrome with instability had been in effect since January 26, 2008, less than five years.

2.  The evidence used to reduce the rating for this disability from 20 percent to zero percent did not show improvement that actually reflected an improvement in the veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the rating assigned for post-operative residuals of left knee patellofemoral syndrome with instability, from 20 percent to zero percent, effective May 1, 2011, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.71a, Diagnostic Codes (DCs) 5257-5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For disability ratings that have been in place less than five years, 38 C.F.R. § 3.344(c) contemplates that these disabilities have not become stabilized and are likely to improve.  Thus, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

At the time the AOJ reduced the Veteran's disability rating for left knee patellofemoral syndrome with instability, effective, May 1, 2011, the Veteran's 20 percent rating had been continuously in effect since January 26, 2008, a period of less than five years.  While the Veteran had previously been awarded a 20 percent rating for the same disability from May 9, 1994 to January 30, 2011, the rating was discontinued due to his entry into a new period of active service.  Cf. 38 C.F.R. § 3.655(b) (2015).  As such, the provisions of 38 C.F.R. § 3.344(a) and (b), regarding evidentiary requirements for disability rating in effect for a period of five years or more, are not applicable.  

Nonetheless, the United States Court of Appeals for Veteran's Claims (Court) has made it clear that 38 C.F.R. §§ 4.2 and 4.10, taken together, mandate that in any reduction case, irrespective of the time period that the disability rating has been in effect, it must not only be determined that an improvement in a disability has actually occurred, "but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); cf. 38 C.F.R. § 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Brown (Kevin), supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

Knee disabilities are rated according to the varying types of functional impairments that may be present.  Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

In this case, the Veteran was initially assigned a 20 percent disability rating in a November 1994 rating decision based on findings of moderate lateral instability.  Following his period of service ending in January 2008, the June 2009 rating decision reinstituted his 20 percent disability rating for left knee patellofemoral syndrome with instability, effective January 26, 2008, apparently based on the provisions for rating limitation of knee extension.  

A May 2009 VA examination report included the Veteran's reports of left knee instability, giving way, and pain.  Findings of effusion and tenderness were also noted in the report.  The report concluded that the Veteran's left knee disability had significant effects on his usual occupation and that he experienced decreased mobility, problems with lifting and carrying.  The examiner assessed the disability as having a moderate effect on his ability to do chores, a mild effect on his shopping and recreation, and a severe effect on his ability to exercise or participate in sports. 

Medical evidence shows that the Veteran underwent left knee surgery in April 2010, for partial meniscectomy and chondroplasty.  The April 13, 2010, operative report noted that he was expected to be on restricted duty for up to four to six months.  

The Veteran was afforded two VA examinations in September 2010.  During the first examination, he reported that his knee was worse than during the prior examination in May 2009, mainly as a result of pain.  He reported weakness and stiffness of the joint, and he reported using crutches after work or when walking any distance.  Range of motion testing was not conducted.  The examiner diagnosed left knee degenerative joint disease with recent unsuccessful repair of meniscal tear.  The examiner noted that the left knee disability again had significant effects on the Veteran's usual occupation.  

The Veteran reported that he was assigned to desk duty at a sheriff's department, and that he was expected to be transferred to the jail if his symptoms did not improve.  The disability had a mild effect on his ability to shop, a moderate effect on his ability to do chores and recreation, a severe effect on his ability to exercise, and prevented him from doing sports.

During the second VA examination in September 2010, the Veteran was determined to have normal left knee motion.  No instability was noted, and no patellar or meniscus abnormality was noted.  Notably, however, the examiner did not explain whether previously noted weakness and stiffness of the left knee joint resulted in additional limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  

In a December 2010 statement, the Veteran argued against reducing his disability rating for left knee, given recent private medical evidence of his disability.  He reported being informed that his left knee disability was permanent, leaving him unable to run, jump, lift from the floor, squat, or kneel at work.  He noted that his physician recommended permanent sedentary work.  

Based on the foregoing, and most especially the noted deficiencies in the September 2010 VA examinations upon which the Veteran's disability rating was reduced, the Board finds that the evidence fails to show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work; but rather that his disability has at least continued to have significant effects on the his usual occupation.  The examination reports leave in question whether the Veteran had loss of range of motion during periods of weakness and stiffness.  Moreover, while issues of instability appeared to have improved, the evidence did not clearly show improvement of the disability.  

Therefore, reduction of the Veteran's disability rating for left knee patellofemoral syndrome with instability from 20 percent to zero percent was improper.  



ORDER

The reduction in the disability rating for left knee patellofemoral syndrome with instability from 20 percent to zero percent, effective May 1, 2011, was not proper; therefore, the 20 percent rating is restored, effective May 1, 2011.



REMAND

A December 2014 VA examination report noted that the Veteran had undergone additional left knee surgery in April 2012, and that he underwent a Synvisc injection and subsequent drainage of the knee due to a reaction to the injection all in December 2013.  Records pertaining to these procedures have not been associated with the claims file.  VA treatment records indicate that the December 2013 procedure may have been conducted at a VA facility.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Although the evidence of record points to ongoing private treatment for the Veteran's left knee disability, private treatment records dated since November 2011 have not been associated with the claims file.  See 38 C.F.R. § 3.159(c).

With respect to the claims of entitlement to service connection for PTSD; a right ankle disability, to include tendonitis; left ankle tendonitis; plantar fasciitis; and tinnitus, following issuance of the June 2014 rating decision that denied these claims, the Veteran submitted a timely notice of disagreement.  The Board is required to remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2014, the Veteran appears to have requested hearing on these claims.

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain the Veteran's private treatment records from Triangle Orthopaedic Associates, P.A., and any other private provider that has treated his left knee disability since November 2011, to specifically include treatment records pertaining to an April 2012 left knee surgery and a December 2013 Synvisc injection and subsequent left knee drainage.

If any procedure noted above was conducted at a VA facility, obtain these records.

2.  Issue a statement of the case with respect to the issues of entitlement to service connection for PTSD; a right ankle disability, to include tendonitis; left ankle tendonitis; plantar fasciitis; and tinnitus.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


